Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Examiner’s amendment was discussed in an interview with George Coury on 06/16/2022.
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1,12 and 13 are amended as shown below. 

Claim 1. (currently amended) A work machine (1, 1.1, 1.2) comprising: 
	- an implement (2, 2.1, 2.2) or a mount (16) for an implement, 
	- precisely one arranged between the implement (2, 2.1, 2.2) or the mount (16) for the implement and a counterweight (5),
	- wheel elements (4) which are arranged on both sides of the 
	- drive units which are assigned to the wheel elements (4), 
	- at least one controller, wherein the controller comprises at least one closed-loop control circuit and brings about self- balancing of the work machine (1, 1.1, 1.2) about the 
	- can be controlled in its movement directions, wherein the counterweight (5) comprises an energy store and/or a motor for converting energy.

Claim 12. (currently amended) The work machine (1,1.1,1.2) as claimed in claim 11, wherein the pivoting lever (10) is mounted on the base element (7) behind the 

Claim 13. (currently amended) The work machine (1,1.1,1.2) as claimed in claim 1, further comprises a pulse charging method. 
Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art and combination thereof fails to teach or suggest the subject matter of claim 1. In particular, the closest related art Marnun ( US 2766850), fails to disclose or suggest precisely one vehicle axle arranged between an implement or the mount (16) for the implement and a counterweight of the work machine. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616